SUMMARY ORDER
Plaintiffs appeal from a judgment of the United States District Court for the Southern District of New York (Lynch, J.) entered May 5, 2009, dismissing plaintiffs’ Complaint in its entirety following the entry of a directed verdict on plaintiffs’ negligence, failure to warn, breach of warranty, and punitive damages claims, and a jury verdict in defendant’s favor on plaintiffs’ strict products liability claim. We assume the parties’ familiarity with the underlying facts and procedural history of this case.
On appeal, plaintiffs argue that the district court erred in excluding evidence of “other incidents” in which Ford vehicles allegedly experienced acceleration or deceleration problems, and improperly granted a directed verdict on plaintiffs’ negligence, failure to warn, and punitive damages claims. Having carefully considered the parties’ submissions to this Court and the record on appeal, we find all of plaintiffs’ arguments to be without merit. Accordingly, the judgment of the district court is AFFIRMED.